             Case 9:19-bk-01888-FMD          Doc 98     Filed 09/18/19     Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      FT. MYERS DIVISION

In Re:
                                                              Chapter 11
Suntec Aluminum, LLC                                          Case No.: 9:19-bk-01888-FMD

      Debtor.
_______________________________________/

                                      PROOF OF SERVICE

         The undersigned counsel for the Debtor hereby certifies that a true and correct copy of the

following Order was served by CM/ECF on parties required to be served by Rule 9022(a), Federal

Rules of Bankruptcy Procedure on September 6, 2019.

                           ORDER APPROVING APPLICATION
                      OF CAPE CORAL ACCOUNTING SERVICE, INC.
                  FOR COMPENSATION AS ACCOUNTANT FOR DEBTOR
                                    (Doc. No. 90)


Dated September 18, 2019.

                                              /s/Leon A. Williamson, Jr.
                                              Leon A. Williamson, Jr.
                                              Law Office of Leon A. Williamson, Jr., P.A.
                                              306 South Plant Ave., Suite B
                                              Tampa, Florida 33606
                                              Florida Bar No. 363537
                                              Phone: 813-253-3109
                                              Fax:    813-253-3215
                                              E-mail: Leon@LwilliamsonLaw.com
                                              Attorney for Debtor
